SHINN, P. J.
The complaint in this action filed by Murray D. Price against Bernice M. Price contained a cause of action for divorce and one for annulment of marriage. The ground *817of annulment was that at the time of the purported marriage of the parties Bernice had another living husband, Joseph Anthony Volk. Process was served and Bernice defaulted. The cause was tried as a default and a decree of annulment entered. Bernice gave notice of appeal and has presented a record of a copy of the judgment roll, a clerk’s and a reporter’s transcript. The ground of the appeal is claimed insufficiency of the evidence to prove invalidity of the marriage.
Attached to the complaint was a copy of a purported decree of divorce granted to Volk against Bernice, issued by 11 Citizen Licentiate Jesus Barba Cornejo, Judge of the Civil Court of First Instance, Bravos District” of the State of Chihuahua, Republic of Mexico. Upon its face it appears to be a final and absolute decree of divorce.
Appellant says the court construed the decree to be interlocutory only, relying upon the testimony of Dr. William B. Stern, an authority on Mexican law, to the effect that under the laws of Chihuahua such a decree does not dissolve a marriage unless it is followed by a further decree declaring it to be final. Appellant heretofore made application to this court to add to the record on appeal a copy of a final decree which she had discovered was entered a few days after the interlocutory. Her application was denied.
Upon an appeal by the defaulting party from a default judgment the question of the sufficiency of the evidence to support the implied findings may not be raised. The court may consider only the judgment roll and the question of jurisdiction. (Crackel v. Crackel, 17 Cal.App. 600 [121 P. 295]; Reed Orchard Co. v. Superior Court, 19 Cal.App. 648, 662 [128 P. 9,18]; San Gabriel Valley Bank v. Lake View Town Co., 4 Cal.App. 630 [89 P. 360]; Lukasik v. Lukasik, 108 Cal.App.2d 609 [239 P.2d 497]; Line v. Line, 75 Cal.App.2d 723, 728 [171 P.2d 733].)
The complaint alleged and the court impliedly found that the decree of the Mexican court was not a valid decree of divorce. That question may not be reexamined upon this appeal.
We must disregard the transcript of the trial proceedings and the numerous statements in the briefs of appellant that are foreign to the record.
The judgment is affirmed.
Wood (Parker), J., and Vallée, J., concurred.